                     Case 3:20-cv-01832-MO               Document 11           Filed 04/19/21     Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                          District of Oregon

                                                                  )
                                                                  )
                                                                  )
                         Nisa T. Toum
                                                                  )
                            Plaintiff(s)                          )
                                                                  )                          3-20-cv-01832-MO
                                v.                                        Civil Action No.
                                                                  )
                                                                  )
                                                                  )
  Moda Partners, Inc., Moda Inc., dba Moda Health,
  Moda Health Services and Moda Health Plan, Inc.                 )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                       Moda Partners, Inc.
                                       601 SW 2nd Avenue
                                       Portland, Oregon 97204


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Nisa T. Toum
                                       Pro Se Litigant
                                       17500 NE 38th Way
                                       Vancouver, WA 98682


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             04/19/2021
                                                                                        Signature of Clerk or Deputy Clerk
                     Case 3:20-cv-01832-MO               Document 11           Filed 04/19/21     Page 2 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                          District of Oregon

                                                                    )
                                                                    )
                                                                    )
                         Nisa T. Toum
                                                                    )
                            Plaintiff(s)                            )
                                                                    )                        3-20-cv-01832-MO
                                v.                                        Civil Action No.
                                                                    )
                                                                    )
                                                                    )
  Moda Partners, Inc., Moda Inc., dba Moda Health,
  Moda Health Services and Moda Health Plan, Inc.                   )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                       Moda Inc., dba Moda Health
                                       601 SW 2nd Avenue
                                       Portland, Oregon 97204


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Nisa T. Toum
                                       Pro Se Litigant
                                       17500 NE 38th Way
                                       Vancouver, WA 98682


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             04/19/2021
                                                                                        Signature of Clerk or Deputy Clerk
                     Case 3:20-cv-01832-MO                Document 11         Filed 04/19/21       Page 3 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                             District of Oregon

                                                                    )
                                                                    )
                                                                    )
                         Nisa T. Toum
                                                                    )
                            Plaintiff(s)                            )
                                                                    )                          3-20-cv-01832-MO
                                v.                                          Civil Action No.
                                                                    )
                                                                    )
                                                                    )
  Moda Partners, Inc., Moda Inc., dba Moda Health,
  Moda Health Services and Moda Health Plan, Inc.                   )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                       Moda Health Services
                                       601 SW 2nd Avenue
                                       Portland, Oregon 97204



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Nisa T. Toum
                                       Pro Se Litigant
                                       17500 NE 38th Way
                                       Vancouver, WA 98682


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             04/19/2021
                                                                                         Signature of Clerk or Deputy Clerk
                     Case 3:20-cv-01832-MO               Document 11           Filed 04/19/21     Page 4 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                          District of Oregon

                                                                  )
                                                                  )
                                                                  )
                         Nisa T. Toum
                                                                  )
                            Plaintiff(s)                          )
                                                                  )                          3-20-cv-01832-MO
                                v.                                        Civil Action No.
                                                                  )
                                                                  )
                                                                  )
  Moda Partners, Inc., Moda Inc., dba Moda Health,
  Moda Health Services and Moda Health Plan, Inc.                 )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

                                       Moda Health Plan, Inc.
                                       601 SW 2nd Avenue
                                       Portland, Oregon 97204


          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Nisa T. Toum
                                       Pro Se Litigant
                                       17500 NE 38th Way
                                       Vancouver, WA 98682


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:             04/19/2021
                                                                                        Signature of Clerk or Deputy Clerk
